987 A.2d 1118 (2010)
Kareem L. FORTSON, Appellant,
v.
UNITED STATES, Appellee, and
Harry T. Ellis, Appellant,
v.
United States, Appellee.
Nos. 06-CF-577, 08-CO-87, 06-CF-612 and 06-CF-626.
District of Columbia Court of Appeals.
January 14, 2010.
Before REID, GLICKMAN and THOMPSON, Associate Judges.

ORDER
PER CURIAM.
The appellants' petitions for rehearing are granted to the extent that the division opinion affirming appellants' convictions in Fortson v. United States, 979 A.2d 643 (D.C.2009), is modified to the limited extent that follows:
1. On page 650, footnote 8 shall be amended in its entirety to read:
The indictment charging Fortson and Blackson with obstruction of justice and conspiracy to obstruct justice refers to Fortson's attorney as "an unindicted co-conspirator whose identity is known to the Grand Jury." Williams entered into a plea agreement before indictment. Fortson's attorney was not indicted.
2. On page 659, second column, the eights full sentence shall be amended to read in part (with change shown in bold):
"Under these circumstances, we see no reasonable possibility that the jury convicted Fortson...."
3. On page 661, first column, the first full sentence shall be amended to read in part (with change shown in bold):
We conclude that the erroneous "natural and probably consequences" instruction was harmless beyond a reasonable doubt as to Ellis, because we see no reasonable possibility that....